Citation Nr: 0528499	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  95-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with calluses.

2.  Entitlement to service connection for arthritis of the 
left shoulder and both knees.

3.  Entitlement to service connection for a disorder 
manifested by chronic swelling of the legs and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for bilateral pes planus with callus formation, 
chronic pathology for swelling in legs and feet, and 
arthritis of multiple joints.

In April 1994, the veteran and his wife appeared before a 
Hearing Officer at the Atlanta, Georgia, RO.  In March 1997, 
the veteran appeared before a Member of the Board at a travel 
board hearing held at the Atlanta, Georgia, RO. 

The Board remanded the issues on appeal in September 1997 and 
August 2003 for further development.  The appeal has been 
returned to the Board for further appellate action.

The Board informed the veteran in August 2005 that the Member 
of the Board who conducted his hearing in March 1997 was no 
longer employed by the Board.  The veteran was advised that 
he had a right to another Board hearing.  He was further 
advised that, if he did not respond within 30 days of the 
date of the letter, the Board would assume he did not want 
another hearing.  The veteran did not respond.

In view of the Board's findings, the issue of entitlement to 
service connection for multiple joint arthritis has been 
recharacterized on the title page as entitlement to service 
connection for arthritis of the left shoulder and of both 
knees.


FINDINGS OF FACT

1.  The veteran is entitled to a presumption of sound 
condition at the time of entry on active service.

2.  There is no competent medical evidence that the veteran 
incurred pes planus while performing active service, that pes 
planus was aggravated by active service beyond its normal 
progression, or that his current pes planus disability is 
related to his active service.

3.  There is competent medical evidence that the veteran's 
arthritis of the left shoulder is related to his active 
service.

4.  There is no competent medical evidence that the veteran's 
degenerative joint disease and chondromalacia of the 
bilateral knees is related to active service.

5.  There is no competent medical evidence of a disorder 
manifested by chronic swelling of the legs and feet.


CONCLUSIONS OF LAW

1.  Bilateral pes planus with calluses was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  

2.  Arthritis of the left shoulder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

4.  A disorder manifested by chronic swelling of the legs and 
feet was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Bilateral pes planus with calluses

The veteran contends that his pes planus first manifested 
during the later part of his active service and has continued 
to cause him pain ever since.

The medical evidence of record on this issue is inconsistent.  
Service medical records do not reflect a diagnosis of, or 
treatment for, pes planus and the veteran forthrightly 
acknowledges that no one in the military ever told him he had 
pes planus.  

In March 1994, however, a VA examining physician diagnosed 
pes planus with early callus formation and, when asked for 
clarification of the diagnosis by the RO, confirmed his 
diagnosis based on reported history and physical examination.  
In contrast, in a 1998 VA physical examination to determine 
the etiology and extent of the veteran's claimed pes planus, 
the examining physician determined that the veteran did not 
have pes planus, a finding consistent with a finding of 
"normal feet" on examination at Irwin Army Hospital.

In September 2004, a VA examining physician diagnosed 
moderate symptomatic pes planus of the right foot and mild 
symptomatic pes planus of the left foot.  The examiner opined 
that the veteran had a condition, overgrowth of the medial 
side of the navicular, that had been present since childhood 
and which, over time, contributed to the veteran's current 
pes planus condition.  The examiner concluded that the 
veteran's pes planus had progressed during active service, 
but not beyond its normal course.  Finally, he stated that it 
was not possible for him to determine whether or not 
radiographic flatfoot was evident at any time other than 
currently.

The evidence, specifically the September 2004 VA examination 
report, reflects that the veteran has a current pes planus 
disability.  The evidence does not reflect, however, that the 
veteran's current pes planus disability is related to active 
service. 

There is no competent medical evidence that the veteran had 
pes planus during active service.  The first diagnosis of pes 
planus was in March 1994, some 18 months after the veteran 
left active service.

The VA examiner in September 2004 expressed the opinion that 
the veteran had pes planus, or had a physical condition which 
contributed to pes planus, prior to entering active service.  
Nonetheless, the Board concludes that the presumption that 
the veteran was in sound condition upon his entry into 
service is not rebutted.  Neither pes planus nor "an 
overgrowth of the medial side of the navicular" was noted at 
the time of examination, acceptance, or enrollment for 
service.  Absent such evidence at the time of enlistment, the 
law requires clear and unmistakable evidence that the injury 
or disease existed prior to acceptance and enrollment, and 
was not aggravated by such service.  While the 2004 examiner 
stated clearly that active service had not aggravated any 
pre-existing condition the veteran may have had, he also 
stated that it was not possible to determine whether or not 
radiographic flatfoot was evident at any time other than 
currently.  The later statement does not constitute clear and 
unmistakable evidence of a defect, infirmities, or disorder 
existing prior to enlistment.  The veteran must, therefore, 
be presumed to have been in sound condition at the time of 
enlistment.

Absent competent medical evidence of an in-service injury or 
chronic disease, or continuity of treatment following active 
service, service connection is not warranted, and the claim 
for service connection for bilateral pes planus with calluses 
must be denied.

Arthritis of the left shoulder and both knees

Multiple joint arthritis was first diagnosed in a March 1994 
VA medical examination, but no opinion was provided with 
respect to whether or not it was related to service.  That 
diagnosis was questioned by the RO because there was no x-ray 
evidence to support it.  In September 1994, the examining 
physician confirmed the earlier diagnosis, noting that he had 
made a clinical diagnosis and that arthritis frequently 
occurs with normal x-rays.

A February 1998 VA medical examination found pain on motion 
and limitation of motion with respect to the left shoulder.  
The relevant diagnoses were rotator cuff tendonitis in the 
left shoulder, and pain in the knees without any objective 
findings.  No opinion was offered with respect to whether or 
not the left shoulder condition was attributable to active 
service.

In a September 2004 VA medical examination, the examiner 
diagnosed impingement syndrome with severe acromioclavicular 
arthritis of the left shoulder and mild degenerative joint 
disease, including chondromalacia patellae, of the bilateral 
knees, both diagnosis confirmed by x-rays.   Based upon his 
examination of the medical records, the history reported by 
the veteran, and physical examination, the examiner concluded 
that it was not likely that the veteran's knee disability was 
related to active service, and that was at least as likely as 
not that the veteran's shoulder disability was related to 
active service.

While there is no evidence of record showing any specific 
injury to the veteran's left shoulder during active service, 
the September 2004 opinion of the VA physician relating the 
current shoulder disability to active service places the 
evidence with respect to whether or not the disability is 
related to active service in equipoise.  Giving the veteran 
the benefit of the doubt as the law requires, service 
connection for arthritis of the left shoulder is warranted.

Absent any evidence of record showing any specific injury to 
the veteran's bilateral knees during active service, absent 
any competent medical evidence relating the veteran's mild 
degenerative joint disease of the bilateral knees to active 
service, and in view of a competent medical opinion that the 
bilateral knee disability is not related to active service, 
the preponderance of the evidence is against a finding that 
service connection for arthritis of the knees is warranted.

A disorder manifested by chronic swelling of the legs and 
feet

The veteran contends that his legs and feet began episodic 
swelling while he was performing active service.

Service medical record entries reflect that the veteran 
incurred a left ankle injury in 1990 and that his right foot 
swelled without trauma in 1992.  Both conditions resolved.

A March 1994 VA medical examination found mild soft tissue 
swelling of the left ankle by x-ray and restricted movement 
of the left ankle by examination.  The diagnosis was status 
following a possible fracture of the left ankle, and there 
was no diagnosis of a disorder manifested by chronic 
swelling.

A February 1998 VA medical examination found no swelling or 
deformity of the knees, legs, or feet, with no instability of 
the knees and normal range of motion without pain.  The 
diagnosis was pain in the knees with no objective findings.

A September 2004 VA medical examination found no evidence of 
lower extremity swelling and insufficient evidence to warrant 
a diagnosis of an acute or chronic disorder with respect to 
lower extremity edema.

Absent any competent medical evidence of a chronic disease or 
injury in service, and any competent medical evidence of a 
current disability, service connection for a disorder 
manifested by chronic swelling of the legs and feet is not 
warranted and the claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

An August 2004 letter, following two Board remands for 
further development, notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to send the RO any additional evidence that 
pertained to his claim, and requested that the veteran tell 
the RO about any additional evidence he wanted VA to try to 
get for him.  

The Board acknowledges that the August 2004 letter was sent 
to the veteran after the RO's October 1994 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which has been given in this case.  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in March 1994, February 1998, and September 2004 
in connection with his claims for service connection. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  


ORDER

Entitlement to service connection for arthritis of the left 
shoulder is granted.

Entitlement to service connection for arthritis of bilateral 
knees is denied. 

Entitlement to service connection for bilateral pes planus 
with calluses is denied.

Entitlement to service connection for a disorder manifested 
by chronic swelling of the legs and feet is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


